Title: To Thomas Jefferson from C. W. F. Dumas, 11 December 1788
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
La haie 11e. Decembre. 1788.

J’ai bien reçu en son temps l’honorable vôtre du 3e. Nov. dernr.—La sympathie que V.E. me témoigne quant à mes souffrances, qui sont toujours les mêmes, les allege, et mon fréquent recours à Dieu, pour m’aider à supporter des Epreuves, dont je dois taire même et dévorer les plus cruelles, les terminera enfin, j’espere, de maniere ou d’autre pour mon plus grand bien.—Je me flatte que V.E. aura vu avec approbation les Lettres que je fais paroître aussi successivement qu’il est possible dans la Gazette de Leide sur les affaires de nos Etats.—Ce que V.E. dit de l’homme itching to be engaged &c. est très-bien vu; ainsi que certaine torpitude of the moment, &c. dont les effets ont été, sont, et seront Dieu sait combien encore, funestes à elle-même et à tant d’autres.
V.E. verra, et voudra bien acheminer, l’incluse pour le Congrès. Je suis (au milieu de l’hypocondrie qui me dévore le coeur comme celui de Prométhée) avec le plus vrai respect, De Votre Exce. le très-humble & très-obeissant serviteur,

CWF Dumas


P.S. Votre Excellence connoît sans doute l’ouvrage de Mr. De  Mirabeau sur la Monarchie Prussienne. Voici un Passage qui m’y a frappé entre autres et sur-tout, Tome VI in 8vo. pag. 113. “Les Souverains ne sont jamais ou fermes, ou puissants, ou obéis, que pour faire le mal.” Dieu fasse la grace aux nôtres, de donner constamment l’exemple du contraire.

